UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   16-CR-387-12 (JMF)
                                                                       :
ORLANDO CARMONA SERRANO,                                               :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The conference scheduled for May 19, 2021, is hereby RESCHEDULED to occur as a

video/teleconference using the CourtCall platform on May 20, 2021, at 3:00 p.m. As requested, defense

counsel will be given an opportunity to speak with the Defendant by telephone for fifteen minutes before

the sentencing proceeding begins (i.e., at 2:30 p.m.); defense counsel should make sure to answer the

telephone number that was previously provided to Chambers at that time. (Chambers will provide

counsel with a telephone number at which the interpreter can be reached at the time of the pre-

conference; it is counsel’s responsibility to conference the interpreter in with the Defendant for the pre-

conference.)

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel, and

counsel for the Government will appear by video for the proceeding; all others will participate by

telephone. Due to the limited capacity of the CourtCall system, only one counsel per party may

participate. Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further information on how to

access the conference. Those participating by video will be provided a link to be pasted into their
browser. The link is non-transferrable and can be used by only one person; further, it should be

used only at the time of the conference because accessing it earlier may cause disruptions to other

proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do not
              use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as close
              to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may cause delays
              or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names for the

court reporter, and take care not to interrupt or speak over one another. Finally, all of those accessing

the conference — whether in listen-only mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its teleconference

line, counsel should call 888-363-4749 and use access code 5421540#. (Members of the press and

public may call the same number, but will not be permitted to speak during the conference.) In that

event, and in accordance with the Court’s Emergency Individual Rules and Practices in Light of

COVID-19, available at https://www.nysd.uscourts.gov/hon-jesse-m-furman, counsel should adhere to

the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including when noting
              the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of a
              speakerphone, and must mute themselves whenever they are not speaking to eliminate
              background noise. In addition, counsel should not use voice-activated systems that do
              not allow the user to know when someone else is trying to speak at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript, counsel
              are required to identify themselves every time they speak. Counsel should spell any


                                                      2
               proper names for the court reporter. Counsel should also take special care not to interrupt
               or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the new
              participant and confirm that the court reporter has not been dropped from the call.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at Criminal

Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and is able to sign the

form (either personally or, in accordance with Standing Order 20-MC-174 of March 27, 2020, by

defense counsel), defense counsel shall file the executed form at least 24 hours prior to the

proceeding. In the event the Defendant consents, but counsel is unable to obtain or affix the

Defendant’s signature on the form, the Court will conduct an inquiry at the outset of the proceeding to

determine whether it is appropriate for the Court to add the Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding (e.g., proposed orders or

documents regarding restitution, forfeiture, or removal), counsel should submit them to the Court (by

email or on ECF, as appropriate) at least at least 24 hours prior to the proceeding. To the extent any

documents require the Defendant’s signature, defense counsel should endeavor to get them signed in

advance of the proceeding as set forth above; if defense counsel is unable to do so, the Court will

conduct an inquiry during the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature.



       SO ORDERED.


Dated: May 12, 2021                               __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                     3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                     CONSENT TO PROCEED BY VIDEO
                                                                                  OR TELECONFERENCE
                             -v-
                                                                                      -CR-   (JMF)
                                   ,
                                       Defendant(s).
-----------------------------------------------------------------X

Defendant ______________________________________ hereby voluntarily consents to participate in
the following proceeding via video or teleconferencing:

___      Initial Appearance/Appointment of Counsel

___      Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of Indictment
         Form)

___      Preliminary Hearing on Felony Complaint

___      Bail/Revocation/Detention Hearing

___      Status and/or Scheduling Conference

___      Misdemeanor Plea/Trial/Sentence



_______________________________                                      _________________________________
Defendant’s Signature                                                Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

_____________________________                                        _________________________________
Print Defendant’s Name                                               Print Defense Counsel’s Name


This proceeding was conducted by reliable video or teleconferencing technology.


___________________                                                  _________________________________
Date                                                                          U.S. District Judge



                                                                     4
